Citation Nr: 1641186	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-43 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

The Veteran had active service from October 1956 to August 1960.

In a rating decision dated in January 2004, the Houston, Texas, Regional Office (RO) denied the Veteran service connection for asbestosis.  The Veteran appealed; and the RO issued a statement of the case (SOC).  The Veteran did not subsequently submit a substantive appeal. 

This matter initially came before the Board of Veterans Appeals (BVA or Board) on appeal from a July 2007 rating decision of the RO which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for asbestosis and also denied service connection for right hand arthritis.  In a July 2014 supplemental statement of the case (SSOC), the RO reopened the Veteran's asbestosis claim, but denied the claim on the merits.  In the SSOC, the RO also denied service connection for the Veteran's right hand disorder claim.  The Veteran appealed to the Board.   

In a November 2014 decision, the Board found that new and material evidence was contained in the Veteran's VA treatment file that had not been addressed by any adjudicatory action prior to the July 2007 rating decision.  Therefore, the Board found that the RO's January 2004 rating decision pertaining to the Veteran's asbestosis claim was not final.  The Board remanded the Veteran's service connection right hand disorder and asbestosis claims (on their merits) to the RO for further development.  

In a September 2015 rating decision, the RO granted the Veteran service connection for degenerative arthritis of the index finger, long finger and ring finger of the right hand.  Thus, the Veteran's right hand disorder claim is no longer on appeal.  In terms of the Veteran's asbestosis claim, the RO undertook the development requested by the Board; and has since recertified the appeal to the Board for additional review.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The more probative and persuasive evidence of record is against finding that the Veteran has, or ever has had, asbestosis.  

2.  The more probative and persuasive evidence of record indicates that the Veteran currently has a diagnosis of chronic obstructive pulmonary disease (COPD).

3.  The preponderance of the evidence is against finding that the Veteran's COPD manifested during service or is of service origin. 


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis and COPD, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim of entitlement to service connection for asbestosis.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, letters sent to the Veteran in May 2007 and November 2012 advised him as to what information or evidence would constitute "new and material evidence" that was necessary to reopen his previously denied asbestosis claim.  In addition, these letters notified the Veteran of the evidence necessary to substantiate his service connection claim once it was reopened, his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The May 2007 letter was provided prior to the July 2007 rating decision; and the November 2012 letter was sent prior to the RO's issuance of the July 2014 SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)(an SSOC is a readjudication).  Based upon the foregoing, VA has fulfilled its duty to notify.  

VA also has a duty to assist the Veteran in the development of his service connection claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs and post-service VA treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have also been reviewed.  The RO has attempted to confirm the Veteran's claim of exposure to asbestos in service; and has prepared a memorandum dated in July 2016 documenting its attempts.  

Lastly, the Veteran was afforded two VA medical examinations in relation to his asbestosis claim. These examinations occurred in May 2009 and June 2015.  The Board finds that the medical opinions contained in the examination reports pertaining to the Veteran's claim are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the alleged disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's service connection claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection for asbestosis

The Veteran asserts that he was exposed to asbestos in service while living in barracks in Germany undergoing repair and while aboard naval vessels taking him to and from Europe.  He states that after his exposure, he developed an asbestos-exposure-related pulmonary disorder.  In an April 2009 written statement, the Veteran clarified that he had worked in the Robert E. Lee Barracks, Mainz, Germany in September 1959 while they were making repairs to the buildings and had traveled on naval vessels in December 1958 and July 1960.  In an October 2012 written statement, the Veteran clarified further that he was exposed to asbestos when he sailed aboard the U.S.N.S. General Simon B. Bunkner and the U.S.N.S. Geiger.

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the record, because neither asbestosis nor COPD are respiratory disabilities that are considered chronic disabilities per VA regulations, consideration under 38 C.F.R. §§ 3.303(b) is not warranted.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the merits of the Veteran's claim, the Board observes that the medical evidence of record is contradictory in terms of whether the Veteran has, or has ever had, a diagnosis of asbestosis.  A confirmed diagnosis of asbestosis is paramount in this case, since (as referenced above) direct service connection cannot be granted without evidence of a current disability.  38. U.S.C.A. § 1102; 38 C.F.R. § 3.304. 

Evidence supportive of a diagnosis of asbestosis consists of a January 1991 physical evaluation conducted at the Texas Lung Institute.  This evaluation was undertaken for the purpose of evaluating the Veteran for an occupational related lung disease.  The examiner, a medical doctor, obtained a patient profile, past medical history information, family medical history information and an occupational history from the Veteran.  In doing so, the doctor learned that the Veteran was a paratrooper in service from 1956 to 1960.  He did not indicate that the Veteran reported he was exposed to asbestos during that time.  Rather, he focused on the Veteran's post-service employment as a welder and pipefitter during which he was exposed to asbestos products.  See January 1991 evaluation report, p. 2.  After conducting a physical examination, evaluating pulmonary function tests, and reviewing July 1990 4-view chest radiographs (x-rays) taken at the Southeast Texas Imaging Center that indicated a "bilateral pleural thickening noted in the upper lateral chest walls" and a "mild accentuation of the interstitial markings bilaterally,"  the doctor diagnosed the Veteran with "asbestos related pleural disease as manifested by radiographic evidence of bilateral pleural thickening and a prior history of asbestos exposure."  Id., p. 3.  He went on to report that the Veteran's pulmonary function studies were abnormal and there was "a minimal increase in [the Veteran's] interstitial markings on his chest x-ray indicating the probable presence of pulmonary asbestosis."  Id., 
p. 4 (emphasis added); see, however, December 1990 chest x-ray report (x-ray found no pleural plaque or pleural thickening.  The impression was that the overall study was unremarkable).  

In addition, the Board observes that VA treatment records contained in the claims file reference "asbestosis?" in the assessment portion of the records.  See, e.g., VA medical records dated in March 2004 and January 2007.  None of the records, however, actually discuss or confirm a diagnosis of that condition.  

In regards to evidence indicative of the Veteran not having asbestosis, the claims file contain numerous x-ray references that found no evidence of asbestosis.  In this regard, a December 1990 chest x-ray taken at the Southeast Texas Imaging Center, LTD (the same imaging center referenced in the January 1991 physical evaluation report discussed above) found no pleural plaque or pleural thickening; and the impression was that the overall study was unremarkable.  See December 1990 chest x-ray report.  X-rays taken at a VA Medical Center in December 1998 found no evidence of acute cardiac or pulmonary disease.  January 2001 PA and lateral chest x-rays also found no acute disease, but did note a tortuous aorta, degenerative spine and COPD. See January 2001 VA medical records.  X-rays taken in June 2010 showed no acute disease process in the chest.  The lungs were clear and there was no pleural effusion.  X-rays taken in June 2015 also found no radiographic evidence of acute cardiopulmonary change.  See June 2015 VA examination report. 
  
In addition to the Veteran's x-rays, a May 2009 VA medical examination ultimately failed to show that the Veteran had a diagnosis of asbestosis.  In this regard, the May 2009 VA examiner reviewed the Veteran's claims file, obtained a medical history and performed a physical examination.  Thereafter, in terms of providing a medical opinion, the examiner stated that he was "unable, at this time, to provide a diagnosis of asbestosis based on available documentation;" but that he could give a further opinion once the Veteran had a computed tomography (CT scan) of the chest and Pulmonary Function Tests were completed.  See May 2009 VA examination report.  Pulmonary Function Tests were undertaken that same day.  A Pulmonary Function Lab Report reflects what appears to be a preliminary diagnosis of asbestosis.  See May 2009 Pulmonary Function Lab Report.  However, the Veteran was then afforded a CT scan in June 2009 for the purpose of ruling out pulmonary fibrosis, pleural plaques and asbestosis.  See June 9, 2009 VA medical record.  The impression of the radiologist at that time was that the CT scan showed no evidence of lung fibrosis, architectural distortion, bronchiectasis or cystic changes.  No pleural plaques were seen.  There was also no pleural effusion or air space consolidation found.  Id.  Thus, the Veteran's Pulmonary Function Test preliminary diagnosis of asbestosis was refuted by the June 2009 CT scan.  

Lastly, the claims file contains a VA medical examination report dated in June 2015.  The VA examiner reviewed the Veteran's entire claims file and conducted a physical examination.  Thereafter, he diagnosed the Veteran with COPD.  He opined that was less likely than not (less than 50% probability) that the Veteran's COPD was related to his active military service, to include his in-service asbestos exposure.  The examiner stated (after reviewing the record) that the diagnosis of asbestosis has not actually been made.   In doing so, he reported that the Veteran's most recent chest x-ray and chest CT scans showed no evidence of pleural plaques or pleural thickening.  He also indicated that the Veteran's Pulmonary Function Studies supported a diagnosis of mild obstructive lung disease (such as COPD) and not a restrictive disease as in asbestosis .  He opined that it was much more likely than not that the Veteran's lung problems were the result of his prior history of cigarette smoking and obesity rather than his exposure to asbestos. 

Thus, viewing the evidence as a whole, it is clear that the vast majority of the medical evidence contained in the Veteran's claims file refutes the "asbestos related pleural disease" diagnosis set forth in the January 1991 physical evaluation report conducted at the Texas Lung Institute.  The actual x-ray evidence of record all show that the Veteran does not have pleural plaque, pleural thickening or pleural effusion of the lungs.  The only x-ray supportive of the Veteran's claim is not one contained in the claims file.  Rather, it is a reference in the a January 1991 physical evaluation report conducted at the Texas Lung Institute.  Notably, in terms of that reference, the doctor who evaluated the Veteran stated that the x-ray showed a "a minimal increase in [the Veteran's] interstitial markings on his chest x-ray" that was indicative of the "probable presence of pulmonary asbestosis."  

In terms of the Veteran's post-service medical records, the Board finds that the references to asbestosis clearly are not confirmed diagnoses of asbestosis, since the records show only  "asbestosis?" in the assessment portion of the records.  Lastly, the evidence shows that even though the Veteran was provided with a preliminary diagnosis of asbestosis based upon his May 2009 pulmonary function tests, this diagnosis was rebutted one month later when the Veteran was afforded his CT scan; and most recently, the Veteran was found to have COPD rather than asbestosis during his VA examination.  

Thus, even if one presumes that the Veteran was exposed to asbestos in service, the Veteran's claim in this case must be denied since the preponderance of the evidence is against finding a confirmed diagnosis of asbestosis.  

To the extent that the Veteran has been diagnosed with COPD, the Board observes that the only medical evidence of record pertaining to a medical nexus opinion is the June 2015 VA examination report.  In that report, the VA examiner who diagnosed the Veteran with COPD found it "less likely that any identified recurrent pulmonary disorder (i.e., COPD) had its onset during active service; is related to the Veteran's claimed in-service asbestos exposure; or otherwise originated during active service."  

The Veteran has certainly provided his opinion that he was exposed to asbestos in service and that his current respiratory disorder is due to that exposure.  While laypersons can be competent to opine regarding diagnosis and etiology in some instances, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that the opinion provided by the VA examiner is more probative than the Veteran's assertions in this regard.  The VA examiner is a medical professional who has education, training, and expertise that the Veteran is not shown to have.  As such, the examiner's opinion is afforded more probative value.  Therefore, service connection for COPD is also not warranted at this time.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's asbestosis claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

 
ORDER

Service connection for a respiratory disorder is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


